DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/052603 filed 02/07/2017, which claims benefit of the German Application No. DE102016102322.1, filed 02/10/2016, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 10/20/2020 is acknowledged. Therefore, Claims 7-10 are withdrawn and Claims 1-6 are pending examination as discussed below.

Claim Objections
Claim 1 is objected to because of the following informalities. In lines 6-7, the claim recites “…,characterized in that in order to avoid microcracks of second type…”, thus the phrasing is grammatically incorrect. Appropriate correction is required.
Claim 1 is objected to because of the following informalities. In line 9, the claim recites “…- adjacent to positive radii and/or drawing edge and/or - in other contact regions outside of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4, the examiner finds that the claim is convoluted by the overuse of the conjunction “or” and could potentially have redundant limitations. To elaborate, the claim recites “characterized in that the recess is supplied with fluids or oxygen or oxygen containing fluids from the forming side, or, the recess or mold cavity is supplied with fluids, in particular oxygen or an oxygen-containing fluid, between two forming procedures”. Thus it can be interpreted that the concept of the recess being supplied with fluids is claimed twice within this same claim. The addition of “between two forming procedures” does not clarify or distinguish between these two phrases as the examiner is unsure as to what constitutes a forming procedure based upon the specification. The examiner will interpret this claim to be read as the method being characterized 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vehof (U.S. Patent No. 8,613,819, cited by applicant).

Regarding Claim 1, Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a blank being detached from a sheet steel band composed of a hardenable steel alloy (column 7, line 61 through column 8, line 13). Vehof teaches the blank being austenitized by heating the blank to a temperature greater than Ac3 (column 8, lines 54-61). Vehof teaches inserting the blank into a forming tool having a mold cavity and forming the blank in the forming tool (column 9, lines 22-25). Vehof teaches during the forming the blank being cooled at a speed greater than the critical hardening speed (column 9, lines 15-21). Vehof teaches an oxygen-containing fluid reservoir being present adjacent to a positive radii and/or a drawing edge and/or in contact regions outside of a positive radii and/or drawing edge (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). The examiner notes that Vehof does not explicitly say oxygen-containing fluid but does recite the use of air of which is interpreted as general atmosphere of which contains approximately 21% oxygen and is a fluid. 
With respect to the limitation of “…characterized in that in order to avoid microcracks of [a] second type from forming in the sheet metal planks to be formed during the forming and a subsequent hardening…”, the examiner points out that the process and structure of Vehof is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that no microcracks of a second type formed during forming a subsequent hardening would result from the process. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, Vehof teaches entry of oxygen taking place by means of at least one recess provided in the forming tool adjacent to the drawing edges and/or positive radii and forms a reservoir for oxygen-containing fluids or else oxygen containing fluids can be supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). 
With respect to the limitation of “…which are dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Vehof does not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Vehof teaches that the entry of oxygen-containing fluid is ensured by means of the air that is present in the recess (column 9, lines 40-43). 
Regarding Claim 4, Vehof teaches a recess being supplied with fluids or oxygen or oxygen-containing fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). 
Regarding Claim 6, Vehof teaches that oxygen-containing fluid is supplied continuously (column 9, lines 40-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, cited by applicant) as applied to claim 1, and further in view of Sundgren (U.S. 2003/0090032). 

Regarding Claim 5, Vehof is relied upon for the reasons given above in addressing claim 1. However, Vehof is silent to a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof with the concepts of Sundgren with the motivation of improving the process efficiency. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735